04/30/2019
               IN THE COURT OF APPEALS OF TENNESSEE
                           AT NASHVILLE
                              February 19, 2019 Session

                    LESLIE K. JONES v. ANDY L. ALLMAN

                Appeal from the Circuit Court for Davidson County
               No. 15C2922       Robert E. Lee Davies, Senior Judge
                      ___________________________________

                          No. M2018-00899-COA-R3-CV
                      ___________________________________


The trial court granted the defendant’s motion for summary judgment with regard to the
plaintiff’s claim of legal malpractice. Upon the plaintiff’s motion to alter or amend the
judgment, the trial court denied the motion. The plaintiff has appealed. Discerning no
reversible error, we affirm.

       Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court
                            Affirmed; Case Remanded

THOMAS R. FRIERSON, II, J., delivered the opinion of the court, in which FRANK G.
CLEMENT, JR., P.J., M.S., and W. NEAL MCBRAYER, J., joined.

August C. Winter, Brentwood, Tennessee, for the appellant, Leslie K. Jones.

Paul Jordan Scott and R. Dale Bay, Nashville, Tennessee, and Janet Strevel Hayes,
Knoxville, Tennessee, for the appellee, Andy L. Allman.


                                       OPINION

                         I. Factual and Procedural Background

       The plaintiff, Leslie K. Jones, was hired by Tennessee State University (“TSU”)
in 1999 as a campus security officer. When Mr. Jones began his employment with TSU,
he was asked to sign a document entitled, “Notice of Appointment and Agreement of
Employment.” During the ensuing years, the agreement was amended from time to time
to reflect salary increases. Despite the existence of such agreements, TSU considered
Mr. Jones to be an at-will employee because the employment agreements did not contain
a definite term of employment. In pertinent part, TSU’s personnel policy states that “all
employees are terminable at will unless otherwise specified in writing as a prescribed
employment term.”

       On March 1, 2012, TSU provided notice to Mr. Jones that his employment with
TSU would be terminated as of March 15, 2012, “under the terms of [Mr. Jones’s]
contract.” Mr. Jones received a letter from the Vice President for Student Affairs at TSU,
explaining that he had “lost confidence in [Mr. Jones] to adequately perform the duties to
which [he had] been assigned.” The record reflects that Mr. Jones’s termination followed
an incident wherein he was reprimanded for issuing an emergency alert, allegedly
without justification. Following his receipt of the termination letter, Mr. Jones submitted
a document captioned, “Employee Complaint/Grievance” to TSU on March 12, 2012.

       On May 25, 2012, TSU’s Director of Human Resources sent a letter to Mr. Jones,
denying Mr. Jones’s request for a grievance hearing. The correspondence further stated
that Mr. Jones could not proceed with the grievance process because he had been
terminated in accordance with the terms of his contract rather than demoted or fired for
cause.

       On December 18, 2012, Mr. Jones retained attorney Andy Allman to assist him
with this matter. Mr. Jones and Mr. Allman met at least three times. Also, Mr. Allman
purportedly submitted an Equal Employment Opportunity Commission (“EEOC”) charge
on Mr. Jones’s behalf, ultimately receiving a right-to-sue letter from the EEOC. No
further action was taken by Mr. Allman on Mr. Jones’s behalf before Mr. Allman
terminated his representation of Mr. Jones in August 2014 and refunded Mr. Jones’s
retainer.

       Mr. Jones filed a complaint in the Davidson County Circuit Court (“trial court”)
on August 3, 2015, against Mr. Allman, averring that although he had retained Mr.
Allman to represent him concerning the employment grievance, Mr. Allman had failed to
adequately represent him. Mr. Jones asserted that he wished to regain employment with
TSU, receive back pay, and secure restoration of his benefits. Regarding legal
representation, Mr. Jones claimed that Mr. Allman stopped responding to inquiries
shortly after Mr. Jones retained the attorney. According to Mr. Jones, Mr. Allman later
informed him that the representation could not continue even though Mr. Allman had not
pursued Mr. Jones’s legal claims.

       In response, Mr. Allman filed an answer, explaining that he terminated the
attorney-client relationship with Mr. Jones after Mr. Jones’s wife called Mr. Allman’s
office on more than one occasion and spoke in an inappropriate manner. Mr. Allman
posited that he had complied with the applicable standard of care at all times and thus
was not liable to Mr. Jones. In addition, Mr. Allman asserted several other affirmative
defenses.

                                           -2-
       On August 16, 2016, Mr. Jones filed an amended complaint, alleging that Mr.
Allman negligently failed to pursue Mr. Jones’s claims under 42 United States Code §
1983. On June 5, 2017, Mr. Jones filed a second amended complaint, alleging that Mr.
Allman had attempted to conceal his negligence by “creat[ing] letters after the fact that he
never sent to” Mr. Jones. On November 7, 2017, Mr. Allman filed a motion for summary
judgment based on Mr. Jones’s 42 United States Code § 1983 claim. Mr. Jones later
amended his complaint on December 21, 2017, abandoning the 42 United States Code §
1983 claim while averring that Mr. Allman had negligently failed to pursue remedies
available to Mr. Jones under Tennessee’s Uniform Administrative Procedures Act
(“UAPA”).

        On January 8, 2018, Mr. Allman filed an amended motion for summary judgment.
In this motion, Mr. Allman stated:

               Defendant Andy Allman is entitled to summary judgment. Plaintiff
       Leslie Jones claims that the Defendant committed legal malpractice by
       failing to petition for a declaratory order under Tenn. Code Ann. § 4-5-223
       to obtain a grievance hearing on Jones’s termination. But Jones cannot
       meet the essential elements of duty, causation, and injury for the following
       reasons:

              1.     The statute of limitations to petition for a declaratory
                     order has not lapsed, so Jones could still seek the same
                     relief today.

              2.     Declaratory relief is not coercive and could not have
                     compelled TSU to hold a grievance hearing on Jones’s
                     termination.

              3.     Sovereign immunity would have barred the relief
                     sought by Jones (reinstatement, backpay, and other
                     damages) in any declaratory or grievance hearing.

              4.     Jones’s theory of obtaining backpay and reinstatement
                     by first petitioning for a declaratory order is
                     unprecedented, and the defendant owes no duty to
                     discover and pursue a method of recovery that has
                     never been done before.

              5.     Jones’s proof is insufficient to show that he would
                     have prevailed if he had received a grievance hearing
                     on the merits of his termination and Jones’s theory

                                           -3-
                        would require the jury to speculate as to TSU’s
                        position in the grievance hearing.

               Accordingly, there are no genuine issues of material fact and
        defendant is entitled to a judgment as a matter of law under Tenn. R. Civ.
        P. 56 and Tenn. Code Ann. § 20-16-101.

       Following a hearing, the trial court granted summary judgment in favor of Mr.
Allman on January 24, 2018. In its Memorandum and Order, the trial court determined
that the UAPA provided two methods by which the decisions of state administrative
agencies could be reviewed: (1) a petition for a declaratory order pursuant to Tennessee
Code Annotated § 4-5-223 and subsequent declaratory judgment proceeding pursuant to
Tennessee Code Annotated § 4-5-225 or (2) judicial review of contested cases pursuant
to Tennessee Code Annotated § 4-5-322. The court determined that by the time Mr.
Jones contacted Mr. Allman, his ability to request judicial review based on Tennessee
Code Annotated § 4-5-322 had expired. Therefore, the only option remaining to Mr.
Jones was to petition for a declaratory order pursuant to Tennessee Code Annotated § 4-
5-223, which right the trial court found still existed.

        The trial court determined that although Mr. Jones had not suffered the loss of his
right to seek a declaratory order due to Mr. Allman’s actions, he had suffered an injury
due to delay and the subsequent loss of use of an award of monetary damages if such
damages could potentially be recovered. In analyzing this question, the court found that
although Mr. Jones did have a right to a grievance hearing pursuant to Tennessee Code
Annotated § 49-8-117, the chancery court did not maintain authority to issue a
declaratory judgment requiring a hearing pursuant to Tennessee Code Annotated § 4-5-
225. In support, the trial court stated that “[n]owhere in Section 4-5-225 is the Chancery
Court provided with authority to compel the parties to take any affirmative action.” The
court further found that because Mr. Jones was barred from requesting judicial review,
“the Chancery Court has no jurisdiction to reverse an adverse decision from the agency
denying a request for reinstatement and back pay.” The trial court therefore granted the
motion for summary judgment and dismissed Mr. Jones’s complaint with prejudice,
concluding that Mr. Jones could not prove that he had been injured by Mr. Allman’s
actions.

       On February 21, 2018, Mr. Jones filed a motion to alter or amend the judgment,
asserting that the trial court had misconstrued the pertinent provisions of the UAPA in a
way that was contrary to our Supreme Court’s ruling in Hughley v. State, 208 S.W.3d
388, 393 (Tenn. 2006).1 The trial court denied the motion to alter or amend in an order
entered on April 23, 2018. Mr. Jones timely appealed.

1
 In Hughley, the plaintiff had filed a petition for a declaratory order with the Tennessee Department of
Correction and had received a responsive letter denying a hearing or issuance of an order. See Hughley,
                                                 -4-
                                      II. Issues Presented

        Mr. Jones presents the following issue for our review, which we have restated
slightly:

        1.      Whether the trial court erred by determining that TSU’s May 2012
                letter, which refused to allow Mr. Jones to grieve his dismissal,
                constituted a final order such that Mr. Jones had no remaining
                administrative remedies by the time he hired Mr. Allman to “get his
                job back.”

Mr. Allman raises the following additional issues, which we have also restated slightly:

        2.      Whether the trial court properly granted summary judgment in favor
                of Mr. Allman because Mr. Jones did not establish duty, causation,
                and injury.

        3.      Whether the trial court erred by applying the statute of limitations
                applicable to Tennessee Code Annotated § 4-5-322 and, if so,
                whether such error was harmless.

                                       III. Standard of Review

        The grant or denial of a motion for summary judgment is a matter of law;
therefore, our standard of review is de novo with no presumption of correctness. See Rye
v. Women’s Care Ctr. of Memphis, MPLLC, 477 S.W.3d 235, 250 (Tenn. 2015); Dick
Broad. Co., Inc. of Tenn. v. Oak Ridge FM, Inc., 395 S.W.3d 653, 671 (Tenn. 2013)
(citing Kinsler v. Berkline, LLC, 320 S.W.3d 796, 799 (Tenn. 2010)). As such, this Court
must “make a fresh determination of whether the requirements of Rule 56 of the
Tennessee Rules of Civil Procedure have been satisfied.” Rye, 477 S.W.3d at 250. As
our Supreme Court has explained concerning the requirements for a movant to prevail on
a motion for summary judgment pursuant to Tennessee Rule of Civil Procedure 56:

        We reiterate that a moving party seeking summary judgment by attacking
        the nonmoving party’s evidence must do more than make a conclusory
        assertion that summary judgment is appropriate on this basis. Rather,
208 S.W.3d at 390. The Hughley Court addressed the resulting interplay between Tennessee Code
Annotated § 4-5-322, which allows aggrieved parties sixty days to seek judicial review of an agency’s
final order in a contested case, and Tennessee Code Annotated § 4-5-225, which sets forth the procedure
“for seeking a judicial determination of the claims made in a petition for declaratory order after the
agency refuses . . . to issue the requested order.” See id. at 394. Hughley’s applicability will be addressed
in a subsequent section of this Opinion.
                                                   -5-
       Tennessee Rule 56.03 requires the moving party to support its motion with
       “a separate concise statement of material facts as to which the moving party
       contends there is no genuine issue for trial.” Tenn. R. Civ. P. 56.03. “Each
       fact is to be set forth in a separate, numbered paragraph and supported by a
       specific citation to the record.” Id. When such a motion is made, any party
       opposing summary judgment must file a response to each fact set forth by
       the movant in the manner provided in Tennessee Rule 56.03. “[W]hen a
       motion for summary judgment is made [and] . . . supported as provided in
       [Tennessee Rule 56],” to survive summary judgment, the nonmoving party
       “may not rest upon the mere allegations or denials of [its] pleading,” but
       must respond, and by affidavits or one of the other means provided in
       Tennessee Rule 56, “set forth specific facts” at the summary judgment
       stage “showing that there is a genuine issue for trial.” Tenn. R. Civ. P.
       56.06. The nonmoving party “must do more than simply show that there is
       some metaphysical doubt as to the material facts.” Matsushita Elec. Indus.
       Co., 475 U.S. [574,] 586, 106 S. Ct. 1348 [(1986)]. The nonmoving party
       must demonstrate the existence of specific facts in the record which could
       lead a rational trier of fact to find in favor of the nonmoving party. If a
       summary judgment motion is filed before adequate time for discovery has
       been provided, the nonmoving party may seek a continuance to engage in
       additional discovery as provided in Tennessee Rule 56.07. However, after
       adequate time for discovery has been provided, summary judgment should
       be granted if the nonmoving party’s evidence at the summary judgment
       stage is insufficient to establish the existence of a genuine issue of material
       fact for trial. Tenn. R. Civ. P. 56.04, 56.06. The focus is on the evidence
       the nonmoving party comes forward with at the summary judgment stage,
       not on hypothetical evidence that theoretically could be adduced, despite
       the passage of discovery deadlines, at a future trial.

Rye, 477 S.W.3d at 264-65. Pursuant to Tennessee Rule of Civil Procedure 56.04, the
trial court must “state the legal grounds upon which the court denies or grants the
motion” for summary judgment, and our Supreme Court has instructed that the trial court
must state these grounds “before it invites or requests the prevailing party to draft a
proposed order.” See Smith v. UHS of Lakeside, Inc., 439 S.W.3d 303, 316 (Tenn. 2014).

                         IV. Legal Malpractice and UAPA Claims

        Mr. Jones asserts that the trial court erred in its grant of summary judgment in
favor of Mr. Allman based on the court’s determination that “[Mr.] Jones had no
remaining administrative remedies by the time he hired” Mr. Allman. We note, however,
that the trial court’s actual ruling was that Mr. Jones maintained the right to file a petition
for a declaratory order pursuant to Tennessee Code Annotated § 4-5-223, although the

                                             -6-
trial court determined that by filing such a petition and a subsequent declaratory
judgment action, Mr. Jones would not receive the relief he sought.

        Inasmuch as the gravamen of Mr. Jones’s complaint was that Mr. Allman had
committed legal malpractice during his representation of Mr. Jones, we must review the
trial court’s grant of summary judgment within the framework of a legal malpractice
claim. To establish a prima facie cause of action for legal malpractice, the plaintiff has
the burden of proving each of the following elements: (1) a duty owed by the lawyer; (2)
breach of that duty; (3) damages suffered by the plaintiff; (4) the attorney’s breach as the
cause in fact of those damages; and (5) the attorney’s breach as the proximate, or legal,
cause of the plaintiff’s damages. See Gibson v. Trant, 58 S.W.3d 103, 108 (Tenn. 2001).
The issues at the heart of this case, therefore, are whether Mr. Allman breached his duty
to Mr. Jones and if so, whether that breach caused Mr. Jones to suffer damages.

       A plaintiff can show breach of the duty owed by an attorney by demonstrating that
“the attorney’s conduct fell below that degree of care, skill, and diligence which is
commonly possessed and exercised by attorneys practicing in the same jurisdiction.”
See Sanjines v. Ortwein and Assocs., P.C., 984 S.W.2d 907, 910 (Tenn. 1998).
Furthermore, with reference to legal malpractice, a plaintiff has been determined to have
suffered damages or injury as the result of “the loss of a legal right, remedy or interest, or
the imposition of a liability.” See Parnell v. Ivy, 158 S.W.3d 924, 927 (Tenn. Ct. App.
2004) (quoting John Kohl & Co. P.C. v. Dearborn & Ewing, 977 S.W.2d 528, 532 (Tenn.
1998)). “An actual injury may also take the form of the plaintiff being forced to take
some action or otherwise suffer ‘some actual inconvenience,’ such as incurring an
expense, as a result of the defendant’s negligent or wrongful act.” John Kohl & Co. P.C.
v. Dearborn & Ewing, 977 S.W.2d 528, 532 (Tenn. 1998) (quoting State v. McClellan, 85
S.W. 267, 270 (Tenn. 1905)). This Court has previously explained that “the mere
possibility or probability of injury . . . is not enough for a cause of action for legal
malpractice to accrue.” Caledonia Leasing & Equip. Co., Inc. v. Armstrong, Allen,
Braden, Goodman, McBride & Prewitt, 865 S.W.2d 10, 17 (Tenn. Ct. App. 1992). “In
order to prove damages in a legal malpractice action, a plaintiff must prove that he would
have obtained relief in the underlying lawsuit, but for the attorney’s malpractice.”
Shearon v. Seaman, 198 S.W.3d 209, 214 (Tenn. Ct. App. 2005). The plaintiff must also
demonstrate a causal connection between the attorney’s negligence and the plaintiff’s
injury. See Lazy Seven Coal Sales, Inc. v. Stone & Hinds, P.C., 813 S.W.2d 400, 407
(Tenn. 1991).

       In the case at bar, Mr. Jones alleged that he was injured and suffered damages due
to Mr. Allman’s breach of duty. Mr. Jones retained Mr. Allman to represent him in
taking action against TSU in order to obtain employment reinstatement and recover
damages, which Mr. Jones hoped would include back pay and full restoration of benefits.
Mr. Jones asserted that Mr. Allman was negligent by failing to pursue Mr. Jones’s claims
against TSU. In his third amended complaint, which is the operative complaint herein,
                                            -7-
Mr. Jones specifically alleged that “[i]nstead of petitioning TSU for a contested case
hearing pursuant to statute, and then seeking a declaratory judgment as to the validity of a
refusal in Davidson County Chancery Court under the Uniform Administrative
Procedures Act, if necessary, Allman ceased responding to Mr. Jones’s inquiries
regarding the progress of his case and failed to take any affirmative action on his client’s
behalf.”

       In granting summary judgment in favor of Mr. Allman, the trial court concluded
that the UAPA provides two methods by which the decisions of state administrative
agencies may be reviewed: (1) a petition for a declaratory order pursuant to Tennessee
Code Annotated § 4-5-223 and subsequent declaratory judgment proceeding pursuant to
Tennessee Code Annotated § 4-5-225 or (2) judicial review of contested cases pursuant
to Tennessee Code Annotated § 4-5-322.2 Determining that by the time Mr. Jones
contacted Mr. Allman, his ability to request judicial review based on Tennessee Code
Annotated § 4-5-322 was time barred, the trial court found that the only option remaining
for Mr. Jones was to file a petition for declaratory order pursuant to Tennessee Code
Annotated § 4-5-223.

      In order to determine whether the trial court’s ruling in this regard was correct, we
must examine the applicable provisions of the UAPA. As the trial court correctly noted,
the UAPA provides two potential methods by which administrative decisions may be
reviewed. See Morris v. Corr. Enters. of Tenn., No. 01-A-01-9612-CH-00543, 1997 WL
671988, at *3 (Tenn. Ct. App. Oct. 29, 1997). The UAPA provides an aggrieved person
with one avenue of review for administrative decisions via Tennessee Code Annotated §
4-5-223 (2015), which states in relevant part:




2
  The parties agree that the UAPA is applicable in this matter. Pursuant to Tennessee Code
Annotated § 49-8-117(a), state educational institutions are required to provide grievance
procedures for support staff employees who are terminated “for cause,” including a hearing
“covered under the [UAPA].” This Court has previously determined that an employee is
terminated “for cause” if the employee’s termination is based on a job-related ground, as it was
in this case. See Lawrence v. Rawlins, No. M1997-00223-COA-R3-CV, 2001 WL 76266, at *5
(Tenn. Ct. App. Jan. 30, 2001). This Court further determined that employees who disagreed
with an agency’s final decision could seek judicial review pursuant to Tennessee Code
Annotated § 4-5-322 of the UAPA. Id. at *7. Other decisions of this Court affirm that persons
whose rights are impaired by an agency rule or order may petition the agency for a declaratory
order in accordance with Tennessee Code Annotated § 4-5-223. See, e.g., Calfee v. Tenn. Dep’t
of Transp., No. M2016-01902-COA-R3-CV, 2017 WL 2954687, at *4 (Tenn. Ct. App. July 11,
2017).


                                             -8-
          (a)     Any affected person may petition an agency for a declaratory order
                  as to the validity or applicability of a statute, rule or order within the
                  primary jurisdiction of the agency. The agency shall:

                  (1)     Convene a contested case hearing pursuant to this chapter and
                          issue a declaratory order, which shall be subject to review in
                          the chancery court of Davidson County, unless otherwise
                          specifically provided by statute, in the manner provided for
                          the review of decisions in contested cases; or

                  (2)     Refuse to issue a declaratory order, in which event the person
                          petitioning the agency for a declaratory order may apply for a
                          declaratory judgment as provided in § 4-5-225.3

          ***

          (c)     If an agency has not set a petition for a declaratory order for a
                  contested case hearing within sixty (60) days after receipt of the
                  petition, the agency shall be deemed to have denied the petition and
                  to have refused to issue a declaratory order.

(Emphasis added.)

      The UAPA provides an aggrieved person with a second avenue for review of
administrative decisions via Tennessee Code Annotated § 4-5-322(a)(1) (2015), which
provides:

          (a)(1) A person who is aggrieved by a final decision in a contested case is
                 entitled to judicial review under this chapter, which shall be the only
                 available method of judicial review. A preliminary, procedural or
                 intermediate agency action or ruling is immediately reviewable if
3
    Tennessee Code Annotated § 4-5-225 (2015) provides in pertinent part:

          (b)     A declaratory judgment shall not be rendered concerning the validity or
                  applicability of a statute, rule or order unless the complainant has petitioned the
                  agency for a declaratory order and the agency has refused to issue a declaratory
                  order.

          (c)     In passing on the legal validity of a rule or order, the court shall declare the rule
                  or order invalid only if it finds that it violates constitutional provisions, exceeds
                  the statutory authority of the agency, was adopted without compliance with the
                  rulemaking procedures provided for in this chapter or otherwise violates state or
                  federal law.

                                                     -9-
              review of the final agency decision would not provide an adequate
              remedy.

Tennessee Code Annotated § 4-5-322(b)(1)(A) specifies a sixty-day statute of limitations
within which an aggrieved person may seek judicial review of the agency’s “final order.”
Tennessee Code Annotated § 4-5-223 provides no such time limitation for filing a
petition for declaratory order.

        The trial court determined that by the time Mr. Jones contacted Mr. Allman, his
ability to seek judicial review of TSU’s decision pursuant to Tennessee Code Annotated
§ 4-5-322(a)(1) had been foreclosed due to expiration of the sixty-day statute of
limitations. Mr. Jones argues that the letter from TSU declining to hold a contested case
hearing is not equivalent to a final decision based on our Supreme Court’s ruling in
Hughley and therefore was insufficient to trigger the running of the sixty-day statute of
limitations in Tennessee Code Annotated § 4-5-322. See Hughley, 208 S.W.3d at 394
(“[a] letter of denial, even if it contains the reasons for the summary refusal, cannot . . .
equate to a final decision arising from a contested case hearing.”).

       We determine that this issue is irrelevant to this appeal, however, because Mr.
Jones has never asserted that Mr. Allman was negligent by failing to seek judicial review,
pursuant to Tennessee Code Annotated § 4-5-322, of TSU’s letter denying a grievance
proceeding. Mr. Jones did not make such an allegation in his operative complaint, and he
presented no expert proof demonstrating that Mr. Allman should have sought such
review. Furthermore, Mr. Jones conceded in his reply brief that he “has not and does not
suggest that Allman was negligent by failing to timely file a T.C.A. § 4-5-322 action for
Mr. Jones in Davidson County Chancery Court.” As such, we decline to address the
availability of judicial review pursuant to Tennessee Code Annotated § 4-5-322
concerning TSU’s letter denying a grievance proceeding in this matter, determining that
any such issue has been waived. Instead, we find the determinative issue on appeal to be
whether Mr. Allman’s failure to file a petition for a declaratory order pursuant to
Tennessee Code Annotated § 4-5-223 caused Mr. Jones to suffer damages. We note that
such a petition would have triggered the possible responses of either (1) convening a
contested case hearing and issuing a declaratory order, which would be subject to judicial
review in the Chancery Court of Davidson County, or (2) refusing to issue a declaratory
order or simply doing nothing, either of which would entitle Mr. Jones to apply for a
declaratory judgment as provided in Tennessee Code Annotated § 4-5-225. See Tenn.
Code Ann. § 4-5-223; Hughley, 208 S.W.3d at 391; John Kohl, 977 S.W.2d at 532.

        Concerning this issue, the trial court found that Mr. Jones still maintained the
ability to petition for a declaratory order pursuant to Tennessee Code Annotated § 4-5-
223 and thus had “the same remedy available to him that he had at the time he retained
Mr. Allman.” The trial court further found that if Mr. Jones could have utilized “the
declaratory order scheme provided in Tenn. Code Ann. § 4-5-223 coupled with the ability
                                            - 10 -
to seek a declaratory judgment pursuant to Tenn. Code Ann. § 4-5-225 to recover
reinstatement and back pay, then [Mr. Jones] has suffered an actual injury due to delay
and the subsequent loss of the use of an award of money damages.” The court ultimately
determined that Mr. Jones could not have prevailed in obtaining such relief via a petition
for declaratory order followed by a declaratory judgment action because “the Chancery
Court has no jurisdiction to reverse an adverse decision from the agency denying a
request for reinstatement and back pay.” The court thus found that “there are no damages
which the Chancery Court could award [Mr. Jones] in a declaratory judgment action
pursuant to Section 4-5-225.” We will address the propriety of each of these findings in
turn.

        With regard to the time limit applicable to petitioning for a declaratory order, the
trial court relied upon the testimony of Mr. Jones’s expert witness in determining that
there was no applicable statute of limitations contained within Tennessee Code
Annotated § 4-5-223. As quoted in pertinent part above, we agree that Tennessee Code
Annotated § 4-5-223 makes no reference to a time limitation for petitioning an agency for
a declaratory order. Notably, neither party has taken issue with the trial court’s finding
that Mr. Jones’s pursuit of this avenue of relief was not time barred.4 Because this
avenue for relief still exists, Mr. Jones has not demonstrated that he was damaged by Mr.
Allman’s failure to pursue this remedy before discontinuing his representation of Mr.
Jones because Mr. Jones ultimately did not suffer “the loss of a legal right, remedy or
interest, or the imposition of a liability.” See John Kohl, 977 S.W.2d at 532.

        Mr. Jones argues, however, that his alleged injury sustained in this matter is
actually the result of Mr. Allman’s delay in filing a petition for declaratory order under
Tennessee Code Annotated § 4-5-223. According to Mr. Jones, Mr. Allman’s delay in
filing has caused Mr. Jones to sustain a loss of income and benefits, including health
insurance. Mr. Jones relies upon the trial court’s finding that if Mr. Jones could have
utilized “the declaratory order scheme provided in Tenn. Code Ann. § 4-5-223 coupled
with the ability to seek a declaratory judgment pursuant to Tenn. Code Ann. § 4-5-225 to
recover reinstatement and back pay, then [Mr. Jones] has suffered an actual injury due to
delay and the subsequent loss of the use of an award of money damages.” The trial court
ultimately determined, however, that Mr. Jones could not have prevailed in obtaining
such relief via a petition for declaratory order followed by a declaratory judgment action
and thus found that “there are no damages which the Chancery Court could award [Mr.
Jones] in a declaratory judgment action pursuant to Section 4-5-225.” We disagree with
the trial court’s reasoning on two points.
4
  Tennessee Code Annotated § 4-5-225 similarly fails to expressly provide a limitation period for the
filing of a declaratory judgment action. See Hughley, 208 S.W.3d at 395. Therefore, the Hughley Court
determined that Tennessee’s general ten-year statute of limitations, codified at Tennessee Code Annotated
§ 28-3-110 (2017), would be applicable to declaratory judgment actions filed pursuant to Tennessee Code
Annotated § 4-5-225. See id.

                                                 - 11 -
        First, the trial court cited no authority for its determination that a delay in recovery
of reinstatement and back pay would cause additional damage or injury to a plaintiff. In
fact, precedent from this Court suggests the opposite. In Sasser v. Averitt Exp., Inc., 839
S.W.2d 422, 432 (Tenn. Ct. App. 1992), this Court recognized that “a discharged
employee can be made whole through an award of back pay and either reinstatement or,
in certain circumstances, front pay.” See also Hoback v. City of Chattanooga, 492
S.W.3d 248, 259 (Tenn. Ct. App. 2015). Our Supreme Court has defined “back pay” as
“the amount [the discharged employee] would have earned during the period between the
discharge and the trial.” See Coffey v. Fayette Tubular Products, 929 S.W.2d 326, 331
(Tenn. 1996); see also Goree v. United Parcel Serv., Inc., 490 S.W.3d 413, 446 (Tenn.
Ct. App. 2015) (utilizing the same definition of back pay). As such, an award of back
pay would cover the entire period of lost income whether the claim was filed during Mr.
Allman’s representation of Mr. Jones or after. Because Mr. Jones still maintains the
ability to seek a declaratory order and because he could still be made whole by the above-
mentioned remedies, we conclude that Mr. Jones has suffered no damages due to delay.

        Second, the trial court erroneously speculated that the filing of a petition for
declaratory order followed by a declaratory judgment action in the Davidson County
Chancery Court would have been futile. The trial court reasoned that “the Chancery
Court has no jurisdiction to reverse an adverse decision from the agency denying a
request for reinstatement and back pay.” This analysis begs the question, however,
because there is no proof that the administrative decision would be adverse if a petition
for declaratory order were filed by Mr. Jones. Neither this Court nor the trial court can
definitively determine what action the agency would take if Mr. Jones filed a petition for
a declaratory order pursuant to Tennessee Code Annotated § 4-5-223. Moreover, the
agency’s response to Mr. Jones’s petition for a declaratory order would determine
whether Mr. Jones chose to then pursue one of the two options provided in Tennessee
Code Annotated § 4-5-223 or do nothing. For these reasons, the trial court erred in
conclusively determining that Mr. Jones’s filing of a petition for a declaratory order
pursuant to Tennessee Code Annotated § 4-5-223 ultimately would be unsuccessful.

       Mr. Jones also contends that he was injured when he was forced to take a further
action and suffered “some actual inconvenience” by incurring an expense as a result of
Mr. Allman’s wrongful act. According to Mr. Jones, Mr. Allman’s failure to take action
concerning his loss of employment caused Mr. Jones to retain an attorney to sue Mr.
Allman for malpractice and suffer the costs associated therewith.

       Our review of relevant precedent concerning damages has revealed no authority
that would permit Mr. Jones to recover such “delay” damages. See, e.g., John Kohl, 977
S.W.2d at 534 (“Tennessee courts have long adhered to the American rule, concluding
that an award of attorney’s fees as part of the prevailing party’s damages is contrary to
public policy. . . . We are not persuaded that legal malpractice claims should be made an
                                           - 12 -
exception to the rule.”). As previously explained, Mr. Jones had the same remedy
available after Mr. Allman terminated the professional relationship as he did when Mr.
Allman was Mr. Jones’s lawyer. Mr. Jones’s decision to retain an attorney to institute a
malpractice action against Mr. Allman, rather than filing a petition for a declaratory order
under Tennessee Code Annotated § 4-5-223, did not alter the fact that his remedy under
the UAPA remained the same. Furthermore, the choice to file a legal malpractice action
was voluntary and not an action he was “forced” to pursue. Therefore, Mr. Jones has not
suffered any legally cognizable injury.

       In the absence of proof of injury, Mr. Jones cannot establish a prima facie cause of
action for legal malpractice. See Gibson, 58 S.W.3d at 108. We therefore conclude that
summary judgment was properly granted in favor of Mr. Allman as a matter of law. We
further conclude that although the trial court erroneously determined that the filing of a
petition for declaratory order followed by a declaratory judgment action in the Davidson
County Chancery Court necessarily would have been futile, such error was harmless. See
Hopkins v. Hopkins, 572 S.W.2d 639, 641 (Tenn. 1978) (“Suffice it to say that this Court
will affirm a decree of the trial court correct in result, though rendered upon different,
incomplete or erroneous grounds.”); Lewis v. NewsChannel 5 Network, L.P., 238 S.W.3d
270, 303 n.31 (Tenn. Ct. App. 2007) (“The Court of Appeals may affirm a judgment on
different grounds than those relied on by the trial court when the trial court reached the
correct result.”).

                                      V. Conclusion

       For the foregoing reasons, we affirm the trial court’s grant of summary judgment
in favor of Mr. Allman. Costs on appeal are taxed to the appellant, Leslie K. Jones. We
remand this matter to the trial court for collection of costs assessed below.



                                                    _________________________________
                                                    THOMAS R. FRIERSON, II, JUDGE




                                           - 13 -